DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings in Figs. 13B, 46, 50-52, 80-81 and 85-87 are objected to because these drawings were not made by a process which would give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Appropriate correction is required.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.  The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tripathi (US 2010/0217278).
Regarding claims 1, 7 and 15, Tripathi describes a surgical hub for use with a surgical system in a surgical procedure performed in an operating room (0014 lines 1-16), the surgical hub comprising: 
a control circuit (Fig. 3: 308) configured to: 
receive real-time visualization data (0015 lines 1-9) from a camera (0013 lines 1-15); 
receive pre-operative non-visualization data (0016 lines 1-18); 
receive post-operative non-visualization data (0016 lines 1-18); 
determine a difference between the pre-operative non-visualization data and post-operative non-visualization data (0016 lines 14-18); and 
assess an output of the surgical procedure based on the difference and the visualization data (0018 lines 1-19).  
Regarding claims 2, 8 and 16, Tripathi describes wherein the control circuit is further configured to provide recommendations for the surgical procedure based on the pre-operative non-visualization data and the real-time visualization data (0018 lines 1-19).  
Regarding claims 3, 10 and 17, Tripathi describes to receive surgical procedure parameters from the user (0060 lines 1-22); and provide recommendations for the surgical procedure based on the surgical procedure parameters and the real-time visualization data (0060 lines 1-22).  
Regarding claims 4 and 11, Tripathi describes wherein the pre-operative non-visualization data and the post-operative non-visualization data are received from a surgical device coupled to the surgical hub (0016 lines 1-18).  
Regarding claim 5, 12 and 18, Tripathi describes wherein the control circuit is further configured to: receive pre-operative visualization scans simulating a surgical approach (0015 lines 1-9); and display the pre-operative visualization scans against the real-time visualization data during the surgical procedure (0022 lines 1-15).  
Regarding claims 6, 13 and 19, Tripathi describes wherein the surgical procedure comprises an organ being resected (0016 lines 1-18).
Regarding claim 9, Tripathi describes wherein the pre-operative data comprises visualization data and non-visualization data (0060 lines 1-22).
Regarding claim 14, Tripathi describes wherein assess an output comprises determining an efficiency of the organ (0075 lines 1-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649